     Case: 3:19-cv-00234-NBB-RP Doc #: 129-3 Filed: 10/26/20 1 of 7 PageID #: 795
                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF MISSISSIPPI                APPEARANCES:
                              OXFORD DIVISION

                                                                           lAMES D. WAIDE III, ESQUIRE
                                                                            RACHEL PIERCE WAIDE, ESQUIRE
      DR. AMY R. WOODS                                PLAINTIFF            waide & Associates, P.A.
                                                                           Post Office Box 1357
      VS                  CIVIL ACTION NO. 3:19-CV-00234-NBB-RP            Tupelo, Mississippi 38802

      MHM HEALTH PROFESSIONALS, LLC, D/B/A                                         REPRESENTING THE PLAINTIFF
      CENTURION PROFESSIONALS;
      MANAGEMENT & TRAINING CORPORATION                                    TIMOTHY M. PEEPLES, ESQUIRE
      lESSE WILLIAMS, INDIVIDUALLY;                                         Daniel Coker Horton & Bell, P.A.
      AND JOHN DOES 1-9                              DEFENDANTS             Post Office BOX 1396
                                                                           Oxford, Mississippi 38655
                                                                                   REPRESENTING MTC & JESSE WILLIAMS

                                                                            DAVID LONG-DANIELS, ESQUIRE
                     ZOOM DEPOSITION OF TRAVIS DAY                          JACOB R. DEAN, ESQUIRE
                                                                           Greenberg Traurig, LLP
                                                                            3333 Piedmont Road ne. Suite 2500
                                                                            Atlanta, Georgia 30305
                                                                            ELIZABETH ROSS HADLEY, ESQUIRE
               Taken at the instance of the Plaintiff                       Greenberg Traurig, LLP
                                                                            300 west 6th Street, suite 2050
       With All parties Appearing by Zoom videoconferencing                 Austin, Texas 78701

                             On August 30, 2020                                    REPRESENTING MHM HEALTH PROFESSIONALS, D/B/A
                                                                                   CENTURION PROFESSIONALS
                               At 8:15 a.m.
                                                                            LOUIS H. WATSON, ESQUIRE
                                                                           Watson & Norris, PLLC
                                                                           1880 Lakeland Drive, Suite G
                                                                           Jackson, Mississippi 39216
                                                                                   REPRESENTING TRAVIS DAY

                                                                       ALSO PRESENT:     DR. AMY WOODS

      REPORTED BY:    SHARRON F. ALLEN, CSR, RPR
                      GSR NO. 1144
                                                                                         SHARRON ALLEN & ASSOCIATES
                                                                                           Post Office BOX 1731
                                                                                         Jackson, Mississippi 39215
                                                                                               (601) 825-6339




1                                                                 1                              TRAVIS DAY,

2                            TABLE OF CONTENTS                    2     having first been duly sworn, was examined and
3                                                                 3     testified as follows:
4     Styl e                                                  1   4                              EXAMINATION

5     Appearances                                             2    5    BY MR. WAIDE:

6     Table of Contents                                       3   6         Q.     Mr. Day, can you hear me?
7     Examination by Mr. waide                                5   7         A.     Yes, sir.
8     Examination by Mr. Long-Daniels                        31   8         Q.     Mr. Day, can you hear me?
9     Examination by Mr. Peeples ,,,,,                       33   9         A.     Yes, sir, I can.
10    Further Examination by Mr. waide                       43   10        Q.     Okay. We've been having some sound
11    Further Examination by Mr. Long-Daniels                53   11    problems, but we'll just start and go slow, and
12    Continuing Examination by Mr. waide                    55   12    I'll try to let you know if I'm not hearing what
13    Deposition concluded                                   58   13    you're saying.
14    Certificate of Deponent                                59   14        A.     Okay.
15    corrections Page                                       60   15                  MR. WAIDE: Sharron, do you want to
16    certificate of Court Reporter                          61   16          call the roll and make sure everybody's
17                                                                17             here?

18              EXHIBIT                                           18                  COURT REPORTER:    Yes.   We have

19                                                                19          Mr. Long-Daniels; Mr. peeples; Mr. & Mrs.
20                                                                20          Waide; Dr. Woods; the witness, Mr. Day;
21                                                                21             Elizabeth Hadley; Jacob Dean; and Louis
22                                                                22          Watson.

23                    SHARRON ALLEN & ASSOCIATES                  23                  MR. LONG-DANIELS;    Who is LOuis
                         Post Office Box 1731
24                    lackson, Mississippi 39215                  24          Watson?
                            (601) 825-6339
25                                                                25                  MR. WATSON: I'm Mr. Day's attorney.
Case: 3:19-cv-00234-NBB-RP Doc #: 129-3 Filed: 10/26/20 2 of 7 PageID #: 796
Case: 3:19-cv-00234-NBB-RP Doc #: 129-3 Filed: 10/26/20 3 of 7 PageID #: 797
Case: 3:19-cv-00234-NBB-RP Doc #: 129-3 Filed: 10/26/20 4 of 7 PageID #: 798
Case: 3:19-cv-00234-NBB-RP Doc #: 129-3 Filed: 10/26/20 5 of 7 PageID #: 799
Case: 3:19-cv-00234-NBB-RP Doc #: 129-3 Filed: 10/26/20 6 of 7 PageID #: 800
Case: 3:19-cv-00234-NBB-RP Doc #: 129-3 Filed: 10/26/20 7 of 7 PageID #: 801
